      Case 2:20-cv-00562-KJM-EFB Document 6 Filed 04/20/20 Page 1 of 5


 1                           LAW OFFICES OF

     WALKUP, MELODIA, KELLY & SCHOENBERGER
 2
                       A PROFESSIONAL CORPORATION

                 650 CALIFORNIA STREET, 26TH FLOOR
 3             SAN FRANCISCO, CALIFORNIA 94108‐2615
                 T: (415) 981‐7210 ∙ F: (415) 391‐6965

 4
   DOUGLAS S. SAELTZER (State Bar #173088)
 5 dsaeltzer@walkuplawoffice.com
   KHALDOUN A. BAGHDADI (State Bar #190111)
 6 kbaghdadi@walkuplawoffice.com
   VALERIE N. ROSE (State Bar #272566)
 7 vrose@walkuplawoffice.com
     ATTORNEYS FOR PLAINTIFF R.N.
 8
   TIMOTHY P. MURPHY (State Bar #120920)
 9 MEGAN M. SYMONDS (State Bar #244734)
   msymonds@emslawfirm.com
10 EDRINGTON, SCHRIMER & MURPHY LLP
   2300 Contra Costa Boulevard, Suite 450
11 Pleasant Hill, CA 94523
   Phone: (925) 827-3300
12 Fax: (925) 827-3320
     ATTORNEYS FOR DEFENDANTS
13 TRAVIS UNIFIED SCHOOL DISTRICT,
     SOLANO COUNTY OFFICE OF EDUCATION,
14 AND CHRISTOPHER MEARS

15 LYNN GARCIA (State Bar #131196)
   lynn@sdnlaw.com
16 SPINELLI, DONALD & NOTT
   601 University Avenue, Suite 225
17 Sacramento, CA 95825
   Phone: (916) 448-7888
18 Fax: (916) 448-68888
     ATTORNEYS FOR DEFENDANT
19 LILIA GUMAPAS

20
                                        UNITED STATES DISTRICT COURT
21
                                      EASTERN DISTRICT OF CALIFORNIA
22

23
   R.N., a minor, by and through her                         Case No. 2:20-cv-00562-KJM-EFB
24 Guardian ad Litem NICOLE NEFF,
                                                             STIPULATION AND ORDER
25                                      Plaintiff,           GRANTING LEAVE TO FILE FIRST
                                                             AMENDED COMPLAINT
26        v.

27 TRAVIS UNIFIED SCHOOL                                     Date Filed: March 12, 2020
   DISTRICT, a public entity, SOLANO                         Trial Date: Unassigned
28 COUNTY OFFICE OF EDUCATION, a

                                                         1
       STIPULATION AND ORDER GRANTING LEAVE TO FILE FIRST AMENDED COMPLAINT
                                   Case 2:20-cv-00562-KJM-EFB Document 6 Filed 04/20/20 Page 2 of 5


                               1 public entity, LILIA GUMAPAS, an
                                 individual, CHRISTOPHER MEARS, an
                               2 individual, and DOES ONE through
                                 FIFTY, inclusive,
                               3
                                                        Defendants.
                               4

                               5        The parties to the above-captioned action hereby stipulate by and through
                               6 their undersigned counsel of record as follows:

                               7        WHEREAS, on March 12, 2020, plaintiff filed the above-captioned action
                               8 entitled R.N. v. Travis Unified School District, et al., USDC Case No. 1:20-at-00187

                               9 (hereinafter referred to as the “Neff federal action”).

                          10            WHEREAS, on November 5, 2019, plaintiff filed a parallel action in the
                          11 Superior Court of California, County of Solano, entitled R.N., et al. v. Travis Unified

                          12 School District, et al., Case No. FCS053867 (hereinafter referred to as the “Neff state

                          13 action”).

                          14            WHEREAS, the Neff federal action contains federal claims for violation of the
                          15 Americans with Disabilities Act and violation of § 504 of the Rehabilitation Act of

                          16 1973 and names as defendants Travis Unified School District, Solano County Office

                          17 of Education, Lilia Gumapas, and Christopher Mears.

                          18            WHEREAS, the Neff state action contains state causes of action for False
                          19 Imprisonment, Battery, Intentional Infliction of Emotional Distress, Negligence,

                          20 Negligent Hiring, Supervision, or Retention, Violation of Mandatory Duty, Violation

                          21 of Civil Code § 51 et seq. (Unruh Act), and Violation of Education Code § 220. The

                          22 Neff state action names as defendants Travis Unified School District, Solano County

                          23 Office of Education, Lilia Gumapas, and Christopher Mears.

                          24            WHEREAS, the two actions involve common issues of fact and law and involve
                          25 the same plaintiffs and defendants.

                          26            WHEREAS, the parties agree to request that this Court grant plaintiffs leave
                          27 to file a First Amended Complaint in federal court that names all plaintiffs and

                          28 defendants and combines all the state causes of action and all of the federal claims in
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                             2
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
        26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981‐7210
                                     STIPULATION AND ORDER GRANTING LEAVE TO FILE FIRST AMENDED COMPLAINT
                                   Case 2:20-cv-00562-KJM-EFB Document 6 Filed 04/20/20 Page 3 of 5


                               1 one lawsuit to proceed before this Court.

                               2        WHEREAS, plaintiffs shall file their First Amended Complaint in federal

                               3 court within three days of the court entering the order granting leave to file the First

                               4 Amended Complaint. The First Amended Complaint shall combine all the parties

                               5 and all state causes of action and all the federal claims asserted in the two actions.

                               6        WHEREAS, as a material condition of defendants’ stipulation to plaintiffs

                               7 filing a First Amended Complaint combining the two actions in federal court,

                               8 plaintiffs shall dismiss the R.N. state action with prejudice within two business days

                               9 of the filing of the First Amended Complaint in this court.

                          10            WHEREAS, defendants’ response to the First Amended Complaint shall be

                          11 due 30 days after the filing of plaintiffs’ First Amended Complaint.

                          12            WHEREAS, as a material further condition of agreeing to the filing of a First

                          13 Amended Complaint combining the two actions in federal court, defendants Travis

                          14 Unified School District and Solano County Office of Education waive their 11th

                          15 Amendment immunity from suit in federal court. However, defendants Travis

                          16 Unified School District and Solano County Office of Education expressly do not waive

                          17 any other defenses, including, but not limited to any quality immunity defenses to

                          18 any of the state causes of action and/or federal claims asserted, by the plaintiffs

                          19 herein. Such defenses include, but are not limited to, that defendants are “not

                          20 persons” for the purposes of an action brought pursuant to 42 U.S.C. sections 1981,

                          21 1983, 1986, 1985, 1987. (E.g. Will v. Michigan Department of State Police 491 U.S. 58

                          22 (1989); Lapides v. Board of Regents of University System of Georgia, 535 U.S. 613,

                          23 624 (2002); Kirchmann v. Lake Elsinore Unified School Dist. 83 Cal. App. 4th 1098,

                          24 1115 (2000); Belanger v Madera Unified School District .963 F.2d 248, 251 (9th Cir.

                          25 1992); cert, denied, 507 U.S. 909 (1993).)

                          26 / / / /

                          27 / / / /

                          28 / / / /
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                             3
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
        26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981‐7210
                                     STIPULATION AND ORDER GRANTING LEAVE TO FILE FIRST AMENDED COMPLAINT
                                    Case 2:20-cv-00562-KJM-EFB Document 6 Filed 04/20/20 Page 4 of 5


                               1         WHEREAS, the parties agree that should the federal court dismiss the federal

                               2 claims, the litigation shall remain in federal court unless the federal court orders

                               3 otherwise.

                               4         IT IS SO STIPULATED:

                               5

                               6 Dated: April 7, 2020                W ALKUP , M ELODIA , K ELLY & S CHOENBERGER

                               7

                               8
                                                                     By:         /s/ Valerie N. Rose
                               9                                           DOUGLAS S. SAELTZER
                                                                           KHALDOUN A. BAGHDADI
                          10
                                                                           VALERIE N. ROSE
                          11                                               Attorneys for PLAINTIFF R.N.

                          12
                                   Dated: April 7, 2020              E DRINGTON , S CHRIMER & M URPHY LLP
                          13

                          14

                          15                                         By:         /s/ Megan M. Symonds
                                                                           TIMOTHY P. MURPHY
                          16
                                                                           MEGAN M. SYMONDS
                          17                                               Attorneys for Defendants
                                                                           TRAVIS UNIFIED SCHOOL DISTRCIT,
                          18                                               SOLANO COUNTY OFFICE OF
                                                                           EDUCATION, and CHRISTOPHER MEARS
                          19

                          20
                                   Dated: April 7, 2020              S PINELLI , D ONALD & N OTT
                          21

                          22

                          23                                         By:         /s/ Lynn Garcia
                                                                           LYNN GARCIA
                          24                                               Attorneys for Defendant LILIA GUMAPAS
                          25

                          26

                          27

                          28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                             4
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
        26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981‐7210
                                      STIPULATION AND ORDER GRANTING LEAVE TO FILE FIRST AMENDED COMPLAINT
                                   Case 2:20-cv-00562-KJM-EFB Document 6 Filed 04/20/20 Page 5 of 5


                               1                                         ORDER

                               2        Pursuant to the Stipulation of the parties and good cause appearing it is

                               3 hereby ordered as follows:

                               4        1.     Plaintiffs are granted leave to file a First Amended Complaint in this

                               5 court. Plaintiffs shall file their First Amended Complaint within three days of the

                               6 court entering this order granting leave to file the First Amended Complaint. The

                               7 First Amended Complaint shall combine all the parties and all state causes of action

                               8 and all the federal claims asserted in the two actions.

                               9        2.     Defendants’ response to the First Amended Complaint shall be due 30

                          10 days after the filing of Plaintiffs’ First Amended Complaint.

                          11            3.     Plaintiffs shall dismiss the Neff state action with prejudice within two

                          12 business days of the filing of the First Amended Complaint in this court.

                          13            By agreeing to the filing of the First Amended Complaint in this court,

                          14 defendants have waived their 11th Amendment immunity from suit in federal court

                          15 but do not waive any other defenses to any state causes of action and/or federal

                          16 claims asserted by plaintiffs herein. Such defenses include, but are not limited to,

                          17 that defendants are “not persons” for the purposes of an action brought pursuant to

                          18 42 U.S.C. sections 1981, 1983, 1986, 1985, 1987. (E.g. Will v. Michigan Department of

                          19 State Police 491 U.S. 58 (1989); Lapides v. Board of Regents of University System of

                          20 Georgia, 535 U.S. 613, 624 (2002); Kirchmann v. Lake Elsinore Unified School Dist.

                          21 83 Cal. App. 4th 1098, 1115 (2000); Belanger v Madera Unified School District .963

                          22 F.2d 248, 251 (9th Cir. 1992); cert, denied, 507 U.S. 909 (1993).)

                          23            IT IS SO ORDERED.

                          24 DATED: April 17, 2020.

                          25

                          26

                          27

                          28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                            5
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
        26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981‐7210
                                     STIPULATION AND ORDER GRANTING LEAVE TO FILE FIRST AMENDED COMPLAINT
